DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 
	Claim 19: 
		a detector device for measuring the reflections off the acoustic reflector 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Claim 19: 
		a detector device has no corresponding structure disclosed in the specification.  
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-32 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 is rejected because the specification, as originally filed, fails to disclose any working examples of a threshold for previous and current phase measurement to initiate the stopping condition corresponding to a phase difference between currently measured reflections and previously measured reflections being below a threshold.  Applicant has failed to show possession of the claimed invention.  Claims 19 is rejected because the specification, as originally filed, fails to provide sufficient support for the detector device as interpreted under 35 U.S.C. 112(f) above.  
Claims 18-32 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 18 is rejected because the specification, as originally filed, fails to contain sufficient details to convey to a person skilled in the art how to satisfy a stopping condition of a phase difference between currently measured reflections and previously measured reflections being below a threshold without undue experimentation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As will be shown herein, Applicant has provided enabling disclosure which is not commensurate in scope to the claims such that a skilled artisan would be forced to undertake an undue amount of experimentation in order to attempt to make and use the full scope of the claimed invention (In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)). It has been previously held that the standard for determining whether the amount of experimentation required to execute an invention is undue requires the analysis of at least the following factors:

The breadth of the claims
The claims are directed to a system for focusing an ultrasound transducer comprising a transducer and controller.  The claims, as currently written, encompass aligning any ultrasound transducer (e.g. diagnostic, therapy) and as such are broad.   

The amount of direction provided by the inventor(s)
The inventors have provided what seems to be different embodiments with respect to phase difference determination.  In one example, the specification discloses indicating optimal beam focusing when a phase difference between reflected and transmitted phases reaches a minimum (Paragraph [0010] of the PG-Publication).  The specification further discloses where the phase difference between a transmitted and reflected wave is below a threshold of 10o which would indicate that the ultrasound beams focus at the target (Paragraph [0039] of the PG-Publication).  In another example (e.g. the claimed embodiment), the specification generally discloses where a stopping condition may include a phase difference between currently measured reflections and previously measured reflections being below a threshold (Paragraph [0015] of the PG-Publication).  No other details are provided with respect to the claimed embodiment.  

The existence of working examples
The inventors have provided working examples for the first embodiment of using a phase difference (as set forth above); however, no working examples have been given with respect to a stopping condition of the claimed embodiment.  

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
The amount of experimentation required for a skilled artisan to make or use the full scope of the claimed invention would be extremely high. The efficacy of the system would require extensive testing, and it may not be possible to apply the system and method for some combinations (for example, it is unclear how this approach can be carried out with multiple acoustic reflectors within the body). 

	Accordingly, one skilled in the art would not be able to make or use the invention, at the time of filing without undue experimentation.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-32 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 18 is rejected because it is unclear how there can be more than one acoustic reflector.  As best understood, the acoustic reflector is a single cluster of microbubbles.  Moreover, Figs. 2-3 only depict one acoustic reflector.  Claim 18 is rejected because it is unclear if the “previous” and “current” phase measurements correspond to the first ultrasound waves measured and second ultrasound waves measured.  Claim 18 is also rejected because it is unclear when “a previously measured reflection” occurs.  As best understood, the invention is directed toward optimizing/adjusting the focus of ultrasound to a target region.  If the difference of a “previous” phase measurement and a ”current” phase measurement is below a threshold (e.g. indicating no change of ultrasound direction), then it is unclear how or why the ultrasound focus would be changed.  Claim 19 is rejected because it is unclear what structure corresponds to the detector device as interpreted under 35 U.S.C. 112(f) above.  Claim 35 is rejected because it is unclear if “a stopping condition” is the same stopping condition previously set forth in Claim 18.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-32 and 35-36 have been considered but are not persuasive.  With respect to the 35 U.S.C. 112(a) written description rejection of Claim 18, Applicant argues that Paragraph [0039] sets forth exemplary criteria for stopping conditions and that these conditions are clear and readily understood (REMARKS, pages 5-6).  Examiner respectfully notes that Paragraph [0039] discloses exemplary criteria for stopping conditions with respect to transmitted and received reflections and not two sets of received reflections (e.g. currently measured reflections and previously measured reflections) as claimed.  Neither Applicant’s arguments nor the specification provides any nexus between a stopping condition for transmitted/received phases and received/received reflections.  Examiner notes that a similar fact pattern follows with respect to the enablement rejection.  That is to say, the specification fails to contain sufficient details to convey to  a person of ordinary skill in the art how to satisfy a stopping condition using a threshold for a difference between currently measured reflections and previously measured reflections (emphasis added) without undue experimentation.  The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
 Applicant also argues that Paragraph [0032] and Figs. 3A and 3B demonstrate that there is no difference in practice or principle between single and multiple reflectors (REMARKS, page 7).  Examiner notes that Paragraph [0032] makes no mention of single or multiple reflectors and Figs. 3A-3B do not appear to depict multiple reflectors.  Thus, the arguments are not considered to be persuasive.  
Regarding the 35 U.S.C. 112(b) rejections of Claim 18, Applicant first argues that Paragraphs [0036] and [0040] disclose microbubbles can be introduced intravenously which circulates past the target region.  At different times, different bubble clusters will be addressed by the transducer elements as “first” and “second” acoustic reflectors and alternatively, the first and second reflectors can be the same (REMARKS, Page 7).  Examiner respectfully notes that Paragraphs [0036] and [0040] fail to disclose separate microbubble clusters “circulating” past the target as argued.  Moreover, in Claim 18, step e) the second acoustic reflector appears to be different from the first.  If this is not the case, then Claim 18 appears to include redundant limitations.  As for the rejection regarding “previous” and “current” reflections and phase difference measurement corresponding to the first and second ultrasound waves measured, Applicant argues that they need not correspond.  However, setting aside the above 35 U.S.C. 112(a) issues above and assuming arguendo that Paragraph [0039] provides support, the stopping condition requires successive iterations (e.g. first and second).  Thus, it is unclear how the currently measured reflections and previously measured reflections relate to the aforementioned reflections if they are not the same.  
As for the 35 U.S.C. 112(f) interpretation of “detector device” and corresponding 35 U.S.C. 112(a) and (b) rejections, Applicant only addresses the 35 U.S.C. 112(b) rejection and argues that the detector device is illustrated and described in Paragraphs [0031] and [0035]-[0038]).  Examiner respectfully notes that Paragraphs [0031] and [0035]-[0038] appears to disclose two separate embodiments where a separate detector device may be used or when the transducers may act in a transmitting and receiving manner.  There is no disclosure of what the separate detector device (Claim 19 stating “further comprising” indicating that Claim 19 claiming a separate detector device) is or what it structurally is comprised of as interpreted under 35 U.S.C. 112(f).  Applicant has provided no arguments with respect to the interpretation and thus, the rejections have been maintained.  
As for the 35 U.S.C. 112(b) rejection of Claim 35, Applicant argues that the stopping condition in Claim 35 “need not be” the same stopping condition as set forth in Claim 18.  Assuming that the stopping condition is the same then “a stopping condition” in Claim 39 should recite “the stopping condition” for proper antecedent basis.  If Applicant insists that the stopping condition is different, then it is unclear what other stopping condition is used with resect to the two received reflections given that the specification fails to disclose one stopping condition for the claimed subject matter.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2010/0030076 to Vortman et al. which discloses groupings of transducers providing targeted treatment to a patient (Abstract).  Vortman also discloses measuring a phase difference (Paragraph [0048]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793